Name: 2014/351/EU: Council Decision of 13 May 2014 on the conclusion of the Protocol agreed between the European Union and the Republic of MadagascarÃ setting out fishing opportunities and the financial contribution provided for in the FisheriesÃ Partnership Agreement between the two parties currently in force
 Type: Decision
 Subject Matter: fisheries;  international affairs;  Africa;  European construction
 Date Published: 2014-06-14

 14.6.2014 EN Official Journal of the European Union L 175/24 COUNCIL DECISION of 13 May 2014 on the conclusion of the Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force (2014/351/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with point (a) of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 15 November 2007, the Council adopted Regulation (EC) No 31/2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Madagascar (1) (the Partnership Agreement). (2) The Union has negotiated a new Protocol with the Republic of Madagascar granting EU vessels fishing opportunities in waters in which Madagascar exercises its sovereignty or jurisdiction as regards fishing (the new Protocol). (3) The new Protocol was signed on the basis of Council Decision 2012/826/EU (2), and has been applied provisionally from 28 November 2012. (4) The new Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force (the Protocol) (3) is hereby approved on behalf of the Union. Article 2 The President of the Council shall proceed, on behalf of the Union, to the notification provided for in Article 16 of the Protocol (4). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 May 2014. For the Council The President E. VENIZELOS (1) OJ L 15, 18.1.2008, p. 1. (2) Council Decision 2012/826/EU of 28 November 2012 on the signing, on behalf of the European Union, and on the provisional application of the Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force (OJ L 361, 31.12.2012, p. 11). (3) The text of the Protocol has been published in OJ L 361, 31.12.2012, p. 12, together with the decision on the signature. (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.